Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-14 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 1 and 8 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest performing a retransmission of the message 3 using a second uplink grant when a timer expires.
It is noted that the prior art of record shows retransmitting Msg3 using uplink grant (Yamada, US 20150173047 and Lee et al, US 20090259910). However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1 and 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong S Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Monday -Friday 6:30am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG S CHO/
Primary Examiner, Art Unit 2467